                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DISTRICT


KATHY S. HALE/CAMACHO,

       Plaintiff,

v.                                                            No. 2:19-cv-02519-MSN-dkv

STATE OF TENNESSEE DEPARTMENT OF
SAFTEY AND HOMELAND SECURITY;
THE STATE OF TENNESSEE;
DEPARTMENT OF MOTOR VEHICLE;
SHELBY COUNTY COURT; JUDGE
JOHN DOE #1; COLLIERVILLE POLICE;
JOHN DOE #1; CLAY & WRIGHT INS.;
KATHY & MICHAEL UMBERGER,

       Defendants.


                ORDER ADOPTING REPORT AND RECOMMENDATION
                         FOR SUA SPONTE DISMISSAL


       Before the Court is the Magistrate Judge’s Report and Recommendation for Sua Sponte

Dismissal submitted August 30, 2019 (“report”). (ECF No. 7.) The Report recommends that

Plaintiff’s pro se Complaint for Rule 5.1 Constitutional Challenge to a Statute (EFC No. 1)

(“Complaint”) be dismissed sua sponte pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). (ECF No. 7 at

PageID 24.) For the reasons set forth below, the Court ADOPTS the Report, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

                                      LEGAL STANDARD

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));
see also Baker v. Peterson, 67 Fed. Appx. 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

de novo or any other standard—those aspects of the report and recommendation to which no

objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

                                          DISCUSSION

       The deadline to object to the Report has passed, and Plaintiff has filed no objections. The

Court has reviewed the Report for clear error and finds none. For the foregoing reasons, the Court

ADOPTS the Report. Accordingly, Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 15th day of October, 2019.

                                              s/ Mark S. Norris
                                              MARK S. NORRIS
                                              UNITED STATES DISTRICT JUDGE




                                                 2
